Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 USC 102 (a((2) as being anticipated by Nakamura et al (JP 2018032788).  
Regarding to claim 1,  Nakamura et al discloses the circuit as shown on Figures 1-5 comprising:
-an element body (10); and an external electrode (20b) disposed on the element body, wherein 5the external electrode includes:
-an underlying metal layer (21) disposed on the element body:
- a conductive resin layer (26) containing a plurality of conductive fillers and disposed on the underlying metal layer; and
-a plating layer (22) disposed on the conductive resin layer (26), 10a part of the plurality of conductive fillers is sintered with the underlying metal layer and is coupled to the underlying metal layer, and another part of the plurality of conductive fillers is exposed to a surface of the conductive resin layer and is in contact with the plating layer.  
Regarding to claim 152, wherein the underlying metal layer (21) and the plurality of conductive fillers are made of a same metal (common material and glass).  
Regarding to claim 4,  wherein the element body (10) includes a principal surface arranged to constitute a 25mounting surface (bottom), and the underlying metal layer (21)  is not disposed on the principal surface, see Figures 4.  
Regarding to claim 5, wherein the conductive resin layer (26) is disposed on the principal surface (bottom).  

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  3 and 6 are rejected under 35 USC 103 as being unpatentable over Nakamura et al (JP 2018032788)  in view of Nakajima et al (JP H07183105) and Lee et al (KR20160040844).
          Nakamura et al discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
- wherein 20the underlying metal layer and the plurality of conductive fillers are made of Ag as called for in claim 3. 
- 5an amorphous glass layer formed on a surface of the element body, wherein the amorphous glass layer is disposed between an edge of the conductive resin layer and the surface of the element body, and is in contact 10with the edge of the conductive resin layer as called for in claim 6. 

          Nevertheless, Nakajima  suggests to employ the amorphous glass (14) as shown on Figure 2 for sealing the body.
           Lee et al suggest to employ the silver (Ag) for improving resistance properties, see Technical Field. 
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the amorphous glass as suggested by Nakijama in the device of Nakamura et al for the purpose of sealing the body.
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the silver (Ag)  as suggested by Lee et al  in the device of Nakamura et al for the purpose of improving resistance properties.
        Also, lacking of showing the criticality, selection the optimum material such as Ag is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of  Nakamura et al  is to be used. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select the optimum material in the device of Nakamura et al for the purpose of enhancing the performance of the device.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/            Primary Examiner, Art Unit 2842